Reverse and Remand and Opinion Filed January 26, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00406-CV

                        MIRA KIM A/K/A MIRA YU, Appellant
                                       V.
                  SABRA MANCHAC AND TROY MANCHAC, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16400

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Francis
       Mira Kim a/k/a Mira Yu appeals the trial court’s order dismissing her defamation lawsuit

against appellees Sabra Manchac, and Troy Manchac under chapter 27 of the Texas Civil

Practice and Remedies Code. In her first issue, Kim asserts we must reverse because the trial

court granted the dismissal forty-two days after the hearing on appellees’ motion to dismiss,

which is outside the time allowed by statute. See Dallas Morning News, Inc. v. Mapp, No. 05-

14-00848-CV, 2015 WL 3932868, at *3 (Tex. App.—Dallas June 26, 2015, no pet.) (mem. op.)

(concluding trial court has no authority to grant motion to dismiss under Act more than thirty

days after hearing). In their letter brief, appellees agree and “consent” to reversal and remand of

the case. Accordingly, we sustain the first issue, making it unnecessary to address Kim’s

remaining issues. See TEX. R. APP. P. 47.1
       We reverse the trial court’s order of dismissal and remand for further proceedings

consistent with this opinion.




                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE




170406F.P05




                                          –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

MIRA KIM A/K/A MIRA YU, Appellant                     On Appeal from the 134th Judicial District
                                                      Court, Dallas County, Texas
No. 05-17-00406-CV          V.                        Trial Court Cause No. DC-16-16400.
                                                      Opinion delivered by Justice Francis;
SABRA MANCHAC and TROY                                Justices Evans and Boatright participating.
MANCHAC, Appellees

        In accordance with this Court’s opinion of this date, the trial court’s order of dismissal is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

       It is ORDERED that appellant MIRA KIM A/K/A MIRA YU recover her costs of this
appeal from appellee SABRA MANCHAC and TROY MANCHAC.


Judgment entered January 26, 2018.




                                                –3–